COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-10-135-CV


IN RE JOHN WAYNE JENKINS                                                 RELATOR

                                      ------------

                            ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION1
                                      ------------

       The court has considered relator=s petition for writ of mandamus and is of the

opinion that relief should be denied. Accordingly, relator=s petition for writ of

mandamus is denied.



                                                     PER CURIAM


PANEL: GARDNER, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: May 25, 2010




   1
    See Tex. R. App. P. 47.4.